Citation Nr: 1404246	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder.  

2.  Entitlement to an evaluation in excess of 10 percent for residuals of lower back injury with unstable condition of L5.


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from December 1967 to December 1971, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of April 2012 and December 2012 of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).  The April 2012 rating decision denied service connection for an acquired psychiatric disorder, and denied an increased rating for the service connected low back disorder.  The December 2012 rating decision denied service connection for posttraumatic stress disorder.  

The Board has combined the psychiatric disorder issues to better reflect the medical evidence and changes in case law.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The issue of entitlement to service connection for a psychiatric disorder is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

The Veteran's service connected residuals of lower back injury with unstable condition of L5 are manifested by flexion greater than 60 degrees; a combined range of thoracolumbar motion in excess of 120 degrees; no localized tenderness or muscle spasm; no abnormal gait or abnormal spinal contour; and no objective neurologic abnormalities.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for residuals of lower back injury with unstable condition of L5 have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A July 2011 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated in a February 2013 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  A VA examination was conducted in July 2011.  The Veteran has argued that the examination was inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The report of the VA examination is based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, and the Board finds that the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009); Dingess/Hartman, 19 Vet. App. at 486.  

Increased Rating

The Veteran is seeking an evaluation in excess of 10 percent for an evaluation in excess of 10 percent for residuals of lower back injury with unstable condition of L5.

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Service connection for residuals of lower back accident with unstable condition of L5 was granted in a January 1972 rating decision.  An initial 10 percent rating was assigned from December 1971.

The Veteran's low back disability has been rated as 10 percent disabling for more than 20 years.  Thus, that rating is protected.  38 C.F.R. § 3.951(b).  The fact that an evaluation is protected does not mean that outdated diagnostic codes are applicable to an increased rating claim.  See e.g., VAOPGCPREC 3-2000, 65 Fed. Reg. 33,421 (2000).

This condition is currently evaluated under the criteria of Diagnostic Code 5237, for lumbosacral strain, which applies the General Rating Formula for Diseases and Injuries of the Spine; the disability is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating requires thoracolumbar spine forward flexion greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2013).

In evaluating any disability on the basis of limitation of motion, VA must consider the actual degree of functional impairment imposed by pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).   

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, normal extension is zero to 30 degrees, normal left and right lateral flexion is zero to 30 degrees, and normal left and right lateral rotation is zero to 30 degrees.  38 C.F.R. § 4.71a, Code 5237, Note 2.  Further, all measured ranges of motion should be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Code 5237, Note 4.

On VA examination in July 2011, the Veteran reported increasing back pain, with morning stiffness.  His back pain was usually alleviated by rest and the use of Motrin.  The Veteran denied any incapacitating episodes.  On examination, his posture and gait were normal.  Examination of the lower back showed no abnormal spinal curvature and no muscle spasms or muscle atrophy.  Ranges of motion of the thoracolumbar spine were:  flexion, zero to 90 degrees; extension, zero to 30 degrees; left lateral flexion, zero to 30 degrees; right lateral flexion, zero to 30 degrees; left lateral rotation, zero to 30 degrees; and right lateral rotation, zero to 30 degrees.  There was no objective evidence of pain following the motions, and no additional limitations of motion following repetitive motion.  Reflex and motor examination was normal.  The examiner stated that the Veteran had chronic lumbosacral strain without any worsening of symptoms for many years or any effect on his activities of daily living; the Veteran's reported pain and stiffness did not interfere with activity and quickly resolved with rest or medication.  

To warrant an evaluation in excess of 10 percent for low back strain, flexion must be limited to less than 60 degrees, the combined range of motion for all planes of movement must be less than 120 degrees, or tenderness or spasm must be severe enough to cause an altered gait or spinal contour.  38 C.F.R. § 4.71a, Code 5237.  The examiner did not demonstrate tenderness or spasm of the lumbar musculature, and there is no curvature change, altered gait, or altered posture.  Further, the examiner described full, normal ranges of motion, even following repetition.  

The evidence also does not show any incapacitating episodes or objective neurological abnormalities which might be used to support a higher evaluation.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), (6).  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

While the Veteran contends that he has experienced incapacitating episodes of back disability, the record does not contain any evidence of bed rest prescribed by a physician, and the Veteran specifically denied incapacitating episodes on the VA examination.  Further, the VA examiner indicated that the Veteran's symptoms were relieved by rest and the use of Motrin; there was no indication that prescribed bed rest was needed.

Consideration has also been given to the possibility of an extraschedular evaluation.  Thun v. Peake, 22 Vet. App. 111 (2008).  However, the applicable scheduler criteria consider the Veteran's complaints and symptomatology, and provide for higher levels of evaluation.  Accordingly, extraschedular evaluation is not appropriate.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for residuals of lower back injury with unstable condition of L5 is not warranted.


ORDER

An evaluation in excess of 10 percent for residuals of lower back injury with unstable condition of L5 is denied.


REMAND

The Veteran contends that he has a psychiatric disorder that is related to his active service in Vietnam.  A VA examination in October 2012 found that the Veteran was suffering from "subclinical PTSD" that was related to inservice stressors, but that he did not meet the full criteria for a diagnosis of posttraumatic stress disorder.  Outpatient treatment records show that the Veteran has been diagnosed with major depressive disorder and treated with antidepressants including Prozac.  The Veteran has reported that his depressive symptoms have been present for decades.  A VA examination is necessary to determine the nature of the current psychiatric disability and whether it is related to the Veteran's service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional, but not the examiner who performed the October 2012 examination.  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to the virtual records, any relevant treatment records contained in the virtual file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review.



The examiner is to answer the following questions:

a)  From what psychiatric disorder or disorders does the Veteran currently suffer?  

b)  If it is found that the Veteran suffers from PTSD, is it at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD is related to his claimed stressors, including his fear of hostile military or terrorist activity.  

c)  If it is found that the Veteran suffers from any psychiatric disorder other than PTSD, is it at least as likely as not that this disorder is related to the Veteran's active service?  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


